COBB, Judge.
Having carefully reviewed the record and arguments of counsel, we find no merit to appellant’s contention that the trial court erred in directing a verdict for the appel-lees. A directed verdict is proper when the record conclusively shows an absence of facts or inferences from facts to support a jury verdict. Hartnett v. Fowler, 94 So.2d 724 (Fla.1957); Holmes v. Don Medley Chevrolet, Inc., 468 So.2d 552 (Fla. 5th DCA 1985); Ferber v. Orange Blossom Center, Inc., 388 So.2d 1074 (Fla. 5th DCA 1980).
On cross-appeal, appellees Schill and Snyder correctly state that the trial court erred when it failed to consider their costs as the “party recovering judgment” pursuant to section 57.041(1), Florida Statutes (1987). See Hendry Tractor Co. v. Fernandez, 432 So.2d 1315 (Fla.1983).
Accordingly, this cause is reversed and remanded to the trial court for the purpose *556of taxing costs in favor of Schill and Snyder. In all other respects, the final judgment in favor of the appellees is affirmed.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
DANIEL, C.J., and COWART, J., concur.